 

Case 2:18-éF-00036-LGW-BWC Document 135 Filed 08/10/20 Page 1 of 3 ~

 

 

~~ "UNITED STATES DISTRICT COURT ae
FOR THE SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA
‘ Case No. 2:18cr036
ORDER ON MOTION FOR
Vv. SENTENCE REDUCTION UNDER
18 U.S.C. § 3582(c)(1)(A)
_ (COMPASSIONATE RELEASE) |

ZANABA MANET

Upon motion of DX] the defendant [_] the Director of the Bureau of Prisons fora _

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable ;

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by iho

Sentencing Commission, ae an
IT IS ORDERED that the motion is:

[_]GRANTED ..- ee

[ The defendant’s previously imposed sentence of imprisonment of is reduced to

. If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

[_] Time served. " oo

 

If the defendant’s sentence is reduced to time served:

[ | This order is stayed for up to fourteen days, for the verification of the

defendant’s residence and/or establishment of a release plan, to make

appropriate travel arrangements;and-to-ensure the defendant’s safe——— =

release. The defendant shall be released as soon as a residence is verified,

a release plan is established, appropriate travel arrangements are made,
Case 2:18-cr-00036-LGW-BWC Document 135 Filed 08/10/20 Page2of3~

and it is safe for the defendant to travel. There shall be no delay in
ensuring travel arrangements are made. If more than fourteen days are
needed to make appropriate travel arrangements and ensure the
defendant’s safe release, the parties shall immediately notify the court and
show cause why the stay should be extended; or
L] There being a verified residence and an appropriate release plan in place,
this order is stayed for up to fourteen days to make appropriate travel.
arrangements and to ensure the defendant’s safe release. The defendant
shall be released as soon as appropriate travel arrangements are made and
it is safe for the defendant to travel. There shall be no delay in ensuring
travel arrangements are made. If more than fourteen days are needed to
make appropriate travel arrangements and ensure the defendant’s safe
release, then the parties shall immediately notify the court and show cause
why the stay should be extended.

CJ The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction. -
[] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”
of LI probation or [] supervised release of months (not to exceed the unserved
portion of the original term of imprisonment).
[| The defendant’s previously imposed conditions of supervised release apply to.
the “special term” of supervision; or

[ The conditions of the “special term” of supervision are as follows:
Case 2:18-cr-00036-LGW-BWC Document 135 Filed 08/10/20 Page 3 of 3

 

[] The defendant’s previously imposed conditions of supervised release are unchanged.

[] The defendant’s previously imposed conditions of supervised release are modified as

follows:

[ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file aresponse on or before — , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

[ ] DENIED after complete review of the motion on the merits.

[_] FACTORS CONSIDERED (Optional)

DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

- administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since ~
. receipt of the defendant’s request by the warden of the defendant’s facility.

Further explanation: Defendant’s request to be considered for compassionate release was

 

 

submitted to the BOP on May 28.2020. Defendant’s motion to-the Court-is dated the following —--~ -.

 

day, May 29 | 2020. Thus, Defendant did not wait the required thirty-day period for the BOP to

 

res ond to her request as re uired by § 3582(c)(1)(A).

IT IS SO ORDERED.

Dated: Li |— (%) wee

 

 

UNIED’STATES DISTRICT JUDGE
